Title: To Thomas Jefferson from Pierre Chouteau, 7 November 1804
From: Chouteau, Pierre
To: Jefferson, Thomas


               
                  
                     Monsieur,
                  
                  St. Louis le 7me. novbre. 1804
               
               Par la derniere que J’ai eu l’honneur de vous écrire le 12.—du mois dernier, Je vous ai marqué mon arrivée avec les ozages: depuis ce temp Je les ai fait partir il sont maintenant en chemin pour se rendre a leur village après un long et constamment heureux voyage, Je me disposois moi même a aller les accompagner, mais l’Arrivée de monsr. le Gouverneur harrison avec le quel Je me suis entendu pour reclamer les sakias qui se sont Rendus coupables de meurtre il y a quelques temps et dont nous avons un coupable, m’a retenu et m’a empeché de continuer mon dessein; maintenant la saison étant trop avancée pour remplir ma mission, Je fais partir l’interprete pour Rassembler la nation pour les premiers Jours du printems vu que dans ce moment elle est dispersée pour les Chasses d’automne. on ne sauroit être plus satisfait que ne le sont les Ozages du succès de leur voyages dans les Etats Unis; une seule Chose a peiné les Cheveux Blancs il a été on ne peut plus surpris d’apprendre a notre arrivée, qu’il étoit passé beaucoup de traiteurs par la Riviere des Arkansas pour aller au village de la Grand Piste, (qui est ce chef revolté), d’après la promesse que vous lui aviez faites il s’atendoit que ce village auroit été absolument privé de marchandise etant le moyen le plus sure de Ramener ce Chef Revolté a l’obeissance il ma particulierement Chargé de vous l’Ecrire. permettez moi Monsieur, d’avoir l’honneur de vous observer que Je crois que la privation de marchandises seroit le moyen le plus prompt et en même temp le plus sure de Reunir cette partie de la nation a la masse Totale, et que l’on Reussiroit bien plus vite a remplir ce but, de cette manniere, que par tout autre, Je suis trop bien convaincu d’ailleurs de vos hautes lumieres pour être persuadé que vous ne ferez que ce qui sera Juste et prudent a cet egard.
               Mon frere vous remettra cette lettre, il a été Choisi par les habitants de ce District pour faire pour eux quelques demandes au congrèss, oserai-je, Monsieur, vous demander votre protection pour lui; les bontés dont vous m’avez comblé; votre affabilité enfin toutes les qualités Reunies en vous, me sont garant que vous ne me Refuserez pas cette faveur. limpossibilité ou je suis par mes expression de vous Temoigner toute ma reconnoissance me fait me borner a vous assurer qu’elle est pour toujours Gravée dans mon Cœur, daignez me Conserver votre estime et votre Protection
               Je suis avec un profond Respect Monsieur Votre très heumble et très obeissant Serviteur
               
                  
                     Pre. Chouteau
                  
               
             
          Editors’ Translation
               
                  
                     
                        Sir,
                     
                     St. Louis, 7 Nov. 1804
                  
                  In the last letter I had the honor of sending you, on the 12th of last month, I informed you of my arrival here with the Osages. I have since sent them on their way. They are en route toward their village after a long and entirely happy journey. I was prepared to accompany them personally, but could not carry out my plan because I was retained by the arrival of Governor Harrison, with whom I reached an agreement to demand the Sacs who were recently guilty of murder. We have one guilty party. I am sending an interpreter to convene the nation in the first days of spring, since everyone is now dispersed for autumn hunting.
                  The Osages could not be more pleased with the success of their travels in the United States. Just one thing pained White Hair: he was extremely surprised to learn, on our arrival, that many traders had crossed the Arkansas River to reach the village of Grand Piste, who is a rebel chief. Based on your promises, White Hair expected the village to be totally deprived of supplies, since that is the surest way to bring the rebel chief into line. He specifically asked me to write to you. Allow me, Sir, to have the honor of pointing out that I believe cutting off supplies would be the swiftest, surest way to reunite this part of the nation to the rest. It would accomplish the goal much more quickly that any other means. In any case, convinced of your wisdom, I am certain you would only do what is fair and prudent in this regard.
                  My brother is bringing you this letter. He was chosen by the inhabitants of this district to make certain requests to Congress on their behalf. May I dare ask you to give him your support, Sir? The goodness you have bestowed upon me, your friendship, and all the qualities you embody reassure me that you will not refuse this request. Unable to express all my gratitude, I can only assure you that it is forever engraved in my heart. Please continue to hold me in your favor and esteem.
                  With profound respect, Sir, I am your very humble and obedient servant.
                  
                     
                        Pre. Chouteau
                     
                  
               
            